Citation Nr: 0909331	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for sexual dysfunction 
claimed as secondary to service-connected post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.  He was found to be incompetent for VA 
compensation purposes in a March 2006 rating decision.  The 
appellant is his spouse and payee.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in Lincoln, Nebraska, which, in pertinent part, denied 
service connection for hearing loss and sexual dysfunction 
and from a December 2005 rating decision that, in pertinent 
part, readjudicated and denied service connection for sexual 
dysfunction on a secondary basis.  

The Board remanded this case in August 2008.  It returns now 
for appellate consideration.

During initial development and while the case was before the 
Board in August 2008, the appellant had representation 
through a private attorney.  That attorney withdrew from the 
case in October 2008.  The appellant proceeds unrepresented 
at this time.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is not at least as 
likely as not related to service, including the noise 
exposure from combat, nor was it manifest to a compensable 
degree within one year of separation from service.

2.  The appellant's sexual dysfunction is not at least as 
likely as not related to service or a service connected 
disability, to include PTSD, on a causal or aggravation 
basis.  

CONCLUSIONS OF LAW

1.  The appellant's bilateral hearing loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Sexual dysfunction was not incurred in or as a result of 
the appellant's active duty service and it is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  Claims for 
secondary service connection also require notice of the 
elements of that claim.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in March 2005 fully satisfied the duty to notify 
provisions, except as to degree of disability and effective 
date.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  A March 2006 letter was sent to the 
Veteran providing such notice.  Although this letter was not 
sent prior to initial adjudication of the Veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in March 2006, he was provided ample 
opportunity to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in April 2006 and November 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant and Veteran have been obtained, 
to the extent possible.  The Veteran's Social Security 
Administration records have been associated with the file.  
The appellant has at no time referenced outstanding records 
that she wanted VA to obtain or that she felt were relevant 
to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or sexual dysfunction 
condition can be directly attributed to service or a service 
related condition.  Further examination or opinion is not 
needed on the claims because, at a minimum, the preponderance 
of the competent evidence is that the claimed conditions may 
not be associated with the Veteran's military service or a 
service related condition.  This is discussed in more detail 
below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

a. Hearing Loss

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that he has hearing loss which he feels 
is due to noise exposure in service.  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).  

At the May 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
55
50
LEFT
10
10
20
55
55

The Veteran clearly has a hearing loss disability for VA 
purposes.  

The Veteran alleges that he suffered noise exposure during 
combat.  The Veteran is in receipt of the Combat Infantryman 
Badge, per his DD 214.  Satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of such if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Noise exposure is certainly 
consistent with combat.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed below, such competent medical nexus 
evidence is lacking.

To evaluate his claim, the Veteran was sent for a May 2005 VA 
audiometric examination.  The examiner reviewed the Veteran's 
service treatment records and his current test results.  The 
Veteran reported his noise exposure during service and his 
post service noise exposure.  The examiner concluded that the 
veteran's hearing loss was not at least as likely as not due 
to service.  

In August 2008, the Board found this opinion to be 
inadequate.  The examination report states that the Veteran's 
hearing was within normal limits during service.  As 
discussed in the Board's prior remand, that is not the case.

The Veteran underwent an audiometric examination both at 
entry to service in October 1965 and at separation in 
September 1967.  Prior to November 1967, military audiometric 
results were reported in American Standards Association (ASA) 
units; VA used ASA units prior to July 1966.  In July 1966 VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in this case conducted in 1954 must be converted 
from ASA to ISO units.  Essentially, that means adding 10 
decibels to the reported findings in most frequencies, the 
exceptions being adding 15 decibels at 500 Hertz and 5 
decibels at 4000 Hertz.

On the authorized audiological evaluation in October 1965, 
pure tone thresholds, in decibels converted to the ISO 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
20
15
15
15
10

On the authorized audiological evaluation in September 1967, 
pure tone thresholds, in decibels converted to the ISO 
standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
Not 
Tested
20
LEFT
30
25
25
Not 
Tested
20

Based on the rule of Hensley, supra, the Veteran clearly had 
hearing outside normal limits at separation.  The Veteran's 
hearing appears to display a shift from within normal hearing 
to abnormal hearing.  The examiner's opinion did not 
recognize this; therefore, it was premised on incorrect 
factual assumptions and therefore cannot support a decision 
here.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board remanded for clarification which was provided in an 
October 2008 VA audiological examination report.  The opinion 
indicates that the inservice shift in hearing was not 
significant, regardless of whether ISO or ASA units were used 
to record the scores.  The opinion further stated that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift, which disappears in 16 to 
48 hours after exposure.  Impulse sounds may damage the inner 
ear resulting in an immediate hearing loss.  Continuous 
exposure can damage the structure of the hair cells resulting 
hearing loss.  The damage is done when exposed to noise; a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
On a historical note, the examiner indicated that the 
military had phased in use of ISO units in the years 
preceding the 1967 conversion, so that it may be that his 
hearing was in ISO, not ASA, units.  If so, all of the scores 
would be within normal at separation.  The examiner's opinion 
was that the current hearing loss disability was not at least 
as likely as not related to service.  

The Board concedes that noise exposure is an expected 
condition of combat and that the Veteran indeed had such 
noise exposure.  This alone is not enough to establish 
service connection.  His service treatment records reflect 
hearing loss that had not progressed to a level that can be 
considered a disability for VA purposes.  His current 
audiometric results show a different pattern of hearing loss 
than what was shown at separation.  In the 500 and 1000 dB 
ranges, which showed abnormal hearing at separation, his 
current hearing is normal.  In the 4000 dB range, which was 
within normal limits at separation, now the Veteran has a 
hearing loss disability.  The audiologists' opinions have 
been against a nexus between service and the current hearing 
loss.  The Board finds that the preponderance of the evidence 
is against a nexus between the current disability and any 
incident of service, including combat noise exposure.  
Service connection must be denied on a direct basis.  See 
Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The only evidence is his separation examination, which shows 
that it had not reached even a level that could be considered 
a disability, much less compensable, as discussed above.  The 
Veteran cannot benefit from this presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's bilateral hearing loss 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Sexual Dysfunction

The veteran contends that his current sexual dysfunction is 
secondary to his service-connected PTSD.  As noted above, his 
claim will also be considered on a direct basis to accord him 
every possible consideration.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied 
on the basis that no evidence has been obtained to indicate 
that the veteran's current sexual dysfunction is related to 
service on a direct or secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be established for a 
disorder which is caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(c) (2008); Allen v. 
Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  Id.

The Veteran has reported difficulty in achieving and 
maintaining an erection.  The Veteran described his 
difficulty at an August 2005 VA examination.  The Veteran 
indicated that the problem began about three years prior to 
the exam.  Based on the Veteran's description, the examiner 
concluded he had erectile dysfunction.  The examiner provided 
an opinion that the Veteran's PTSD did not at least as likely 
as not cause his sexual dysfunction.  The examiner indicated 
that the Veteran's PTSD related anxiety and depression "may 
have a role" but that the exact etiology was unknown.  The 
opinion raises, without addressing the possibility of, 
aggravation; that his PTSD has worsened, rather than caused, 
his erectile dysfunction.  See 38 C.F.R. § 3.310(c), supra.  
The Board remanded for an opinion as to whether or not the 
veteran's PTSD at least as likely as not aggravates his 
sexual dysfunction.  

The Veteran was seen for both psychiatric and genito-urinary 
examinations in October 2008.  Following evaluation of the 
Veteran and the Veteran's medical records including the 
August 2005 examination report, the psychiatric examiner 
indicated that there was no medical literature that stated 
PTSD could aggravate sexual dysfunction.  

While the two conditions may have manifested at about the 
same time, this is merely correlative.  The competent medical 
opinions of record have foreclosed both causation and 
aggravation.  To the extent that the August 2005 VA 
examination report suggests a relationship, the opinion was 
couched in general terms.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Veteran 
and the appellant are not competent to offer evidence on the 
point.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board finds that the preponderance of the evidence is 
against a causal or aggravation relationship between the 
Veteran's PTSD and his sexual dysfunction.  The claim must be 
denied on a secondary basis.  See 38 C.F.R. § 3.310, supra.  

To provide the Veteran every consideration, the Board will 
also address direct service connection.  In order to 
establish service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no 
evidence of inservice incurrence in the Veteran's service 
treatment records.  The Veteran indicates that the problem 
had its onset decades after his separation from service.  
There is no inservice injury, disease or event alleged that 
might have resulted in sexual dysfunction.  The Board finds 
that there is no evidence to support a nexus to service or 
any incident thereof.  Service connection on a direct basis 
must be denied.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's sexual dysfunction claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for sexual dysfunction 
claimed as secondary to service-connected PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


